Title: To James Madison from James Innes, 27 August 1789
From: Innes, James
To: Madison, James


Dear Sr.
virginia, Richmond—August 27th 1789.
It is with reluctance, that I for a moment obtrude any little private Concerns of my own, on yr Attention, which, I doubt not is fully engrossed, by a Multiplicity of Objects of public moment. But as the Satisfaction I wish to obtain, can only be derived from public Soursces, I flatter myself, you will pardon me for the trouble I now give you.
I hold a considerable quantity of lands, granted as a bounty by this State to me, as a late officer of the virginia line, in Continental Service. These lands have been located, and Surveyed, under the laws of our Country on the western side of the Ohio. The fee’s of office, and other Contingent charges, amounting to a very inconvenient Sum of money for me to be deprived of—have been long since advanced. A resolution of the late Congress—passed some time in the fall of 1788, requiring impossibilities of this State—will, if carried into Effect, most probably deprive me of my lands. Such an Act, I shall deem, as will very many others in my Situation—oppressive, illegal, unjust, and impolitic. I discover by your Journals, that Mr White brought into yr house a resolution to rescind the one, I have been alluding to, which was orderd to lie on the table. I mean to solicit no favors. I only wish for Justice, and speedy decision. If Congress think speculators, and land jobbers, of more de[se]rving favor and reward—than the officers of the late American Army—be it so—our interests must, I suppose, be yielded. But let me request of you, my dear Sir, to bring this matter to a speedy issue, if possible, before the Adjournment of yr present Session, that, should the former resolution remain in force, myself, and others similarly oppressed—may have an opportunity, of submitting our Cases to the Consideration of our legislature at their approaching Sessions.
With respect to politics, I will say but one word—The old fashond Whigs very much regret, that Congress, in their commercial regulations, have not adopted the discrimination, for which, you so ably, and righteously Contended—while the new fangled Whigs and Anglo-Americans most heartily sing Io triumphe! I am most Cordially, dear Sir, yr friend & Sert.
Jas: Innes.
